Citation Nr: 0834572	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
tinnitus.  The veteran subsequently initiated and perfected 
an appeal of this determination.  This appeal also arises 
from a January 2007 rating decision which awarded the veteran 
service connection, with a noncompensable initial rating, for 
bilateral hearing loss.  The veteran subsequently initiated 
and perfected an appeal of this initial rating determination.  
In March 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  

The veteran has also perfected an appeal of the initial 
rating assigned his service-connected diabetes mellitus.  
However, in March 2008, he withdrew this issue on appeal via 
a signed written statement; therefore, it is no longer before 
the Board.  38 C.F.R. § 20.204 (2007).  

The issue of entitlement to a compensable initial rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of a medical nexus between an in-service 
disease or injury and a current diagnosis of tinnitus has 
been presented.




CONCLUSION OF LAW

The award of service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for tinnitus or other hearing 
acuity disability.  However, the veteran has testified that 
he was exposed to acoustic trauma during military service, 
including gunfire and diesel engine noise.  He stated he 
worked as a mechanic on boat engines, spent extended periods 
of time in a confined space working with such machinery.  He 
also denied being issued hearing protection during service.  

VA audiological examination was afforded the veteran in 
November 2005.  The examiner noted the veteran reported onset 
of his tinnitus approximately three to five years ago.  Due 
to the gap in time between the veteran's noise exposure in 
service, and the onset of tinnitus, the examiner concluded it 
was "less likely than not due to military service."  

In support of his claim, the veteran submitted a February 
2008 written statement from a private state-licensed 
audiologist.  In this statement, the audiologist determined, 
in light of the veteran's work with engines in service, that 
his tinnitus was "at least as likely as not" related to 
acoustic trauma in service.  

After considering the totality of the record, the Board finds 
the medical evidence in relative equipoise.  While the 
November 2005 VA medical examination found no nexus between 
the veteran's noise exposure during military service and his 
tinnitus, a private examiner concluded the opposite.  The 
veteran has testified he worked on marine engines during 
military service, and his military occupational specialty 
(MOS) of marine engineer operator confirms his testimony.  
Finally, the Board notes the veteran has already been awarded 
service connection for bilateral hearing loss.  In light of 
these findings, and after affording the veteran the benefit 
of the doubt, the Board finds a grant of service connection 
for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The veteran also seeks a compensable initial rating for his 
bilateral hearing loss.  He was last afforded VA examination 
of his hearing acuity in November 2005.  At his March 2008 
personal hearing, he submitted a February 2008 private 
audiological examination report.  However, the results of 
this evaluation were submitted in the form of an audiological 
graph.  While the Board can observe these results, it is 
unable to interpret the graph with enough precision to 
properly evaluate the veteran's hearing loss under 38 C.F.R. 
§ 4.85.  If the Board were too attempt to interpret the 
graph, the findings would be somewhat speculative.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

At his March 2008 personal hearing, the veteran testified 
that his bilateral hearing loss has worsened in recent years.  
While the Board may not interpret the graphical results of 
the February 2008 private examination, it may note that his 
speech recognition did decline when compared to the November 
2005 VA examination report.  In light of this fact and the 
veteran's testimony alleging worsening of his hearing loss, a 
new examination is required.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
38 U.S.C.A. § 5103A (West 2002); Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims folder 
should be made available to the examiner 
for review of the pertinent evidence 
before the examination.  The examiner 
should obtain the veteran's auditory 
thresholds at frequencies of 1000, 2000, 
3000, and 4000 Hertz, as well as speech 
recognition scores based on the Maryland 
CNC tests.  The examiner should also 
review the February 2008 private 
audiological examination report and, if 
possible, convert the graphical findings 
to a numerical format.  The basis for all 
medical opinions expressed should be noted 
for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


